Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:6 9°38 fy Page:1 of 10
|

 
 

Fill in this information to identify your case:

United States Bankruptcy Court for the:

| Southern District of California [=] | 2049 uy -3 AN 9: 04

Case number (if known): Chapter you are filing under: | pose <p
| 1S. BANKRUPTCY COURT
O Chapter 11 SAVANNAH. GA
QO) Chapter 12 oo.
Chapter 13 UJ Check if this is an

| amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

fa Identify Yourself

1. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your Arder
government-issued picture

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or M
passport). Middle name Middle name
Bring your picture Reip
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr., Ul, II) Suffix (Sr., Jr., Il, Il)
2. All other names you Arder
have used in the last 8 Firstname First name
years M
Include your married or Middle name Middle name
maiden names. Chong
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security x —x-_f 1 8 7 RXK KK
number or federal OR OR
Individual Taxpayer 9
Identification number XX — XK Ox - x -_
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
; Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:2 of 10

Debtor? Arder M Reip
First Name

Middle Name Last Name

 

Case number (# inown),

 

About Debtor 1:

4 Any business names ;
and Employer @ | have not used any business names or EINs.

identification Numbers
; (EIN) you have used In

About Debtor 2 (Spouse Only in a Joint Case):

(2 I have not used any business names or EINs.

 

 

 

2 5. Where you live

| 812 Forest St

the last 8 years Business name Business name

Include trade names and

doing business as names Business name Business name
EN eee Ex" tsi‘
EN eee EN”

If Debtor 2 lives at a different address:

 

Number Street

Number Street

 

 

 

Hinesville GA 31313 __

City State ZIP Code City State ZIP Code
' Liberty .
County County

If your mailing address Is different from the one
above, fill it in here, Note that the court will send
any notices to you at this mailing address.

Hf Debtor 2’s mailing address Is different from
yours, fill it In here. Note that the court will send
any notices to this mailing address.

 

! Number Street

Number Street

 

 

 

 

PO Box 465
P.O. Box P.O, Box
Walthourville GA 31333
i City State ZIP Code City State ZIP Coda
6. Why you are choosing Check one: Check one:

this district to file for

bankruptcy i Over the last 180 days before filing this petition,
1 have lived in this district longer than in any
other district.

Ci | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:3 of 10

Debtor 1 Arder M Reip
Firet Name

Middle Name

Case number (i mown),
‘Last Name

Tell the Court About Your Bankruptcy Caso

 

7. The chapter of the

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing

 

Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Cl Chapter 7
() Chapter 11
Q Chapter 12
(A Chapter 13
8. How you will pay the fee I will pay the entire fee when I file my petition. Please check with the clerk's office in your

Q

Q

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income Is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

s. Have you filed for OI No
bankruptcy within the .
last 8 yoare? Yes. Diswict SOuthern Georgia when 11/03/2014 case number 14-41837
MM/ ODI YYYY
Distict SOUtHern Georgia wren 96/01/2019 — Gace number 19-40789
MM/ DD/YYYY
District When Case number
MM? BD/YYYY
10. Are any bankruptcy ia No
cases pending or being
filed by aspouse who Is {1 Yes. Debtor Relationship to you
not filing this case with Distiet When Case number, if known
you, or by a business MM/OD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM/DD/ YYYY
11, Do you rent your No. Go to line 12.
residence? () Yes. Has your landlord obtained an eviction judgment against you?
C} No. Go to line 12.
(2 Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and fite it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
* Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:4 of 10

Debtor 1 Ar der M Reip Case number (i known)

 

First Name Middle Name Lasi Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor &@ No. Go to Part 4.
of any full- or part-time
business? QO) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or Number Syast

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C2 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CQ) Stockbroker (as defined in 11 U.S.C. § 101(53A))

QO Commodity Broker (as defined in 11 U.S.C. § 101(6))

() None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadiines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Cede and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? a
No. fiti :
For a definition of small lo, 1am not filing under Chapter 11
business debtor, see (J No. tam filing under Chapter 11, but !am NOT a small business debtor according to the definition in
11 U.S.C. § 101(61D). the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhave any no
property that poses or is

 

alleged to pose athreat I Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

 

. . _— >
immediate attention? If immediate attention is needed, why is it needed?

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

Gity State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
° Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:5 of 10

Debtor 4 Arder M Reip
First Name Middle Name

Case number (i mown)

‘7a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

@ I received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() I received a briefing from an approved credit
counseling agency within the 180 days before |
fited this bankruptcy patition, but { do not have a
cartificate of compietion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that I asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OC) 1am not required to receive a briefing about
credit counseling because of:

(C) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O Active duty. I am currently on active military
duty in a military combat zone.

{f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only In a Joint Case):

You must check one:

QO) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

©) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CQ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court Is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. tf you do not do so, your case
may ba dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CQ 1am not required to receive a briefing about
credit counseling because of:

Q Incapacity. ! have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

() Disabitity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

() Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Potition for Individuals Filing for Bankruptcy page 5
Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:6 of 10

Debtor 4 Arder M Reip
First Namo Middle Name

RT ancwer These Questions for Reporting Purposes

Case number ( inown),

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(2 No. Go to lina 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(2 No. Go to fine 16c.
C2) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after

42 No. 1 am not filing under Chapter 7. Go to line 18.

QQ) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

 

 

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and 0 No
administrative expenses
are paid that funds will be QO) Yes
available for distribution
to unsecured creditors?
18, How many creditorsdo 4 1-49 Cl 1,000-5,000 C) 25,001-50,000
you estimate that you O 50-99 C1 5,001-10,000 Cd 50,001-100,000
owe? U2) 100-199 (2 10,001-25,000 Q) More than 100,000
Q) 200-999
49. How much do you C2 $0-$50,000 CI $1,000,001-$10 million ©) $500,000,001-$1 biilion
estimate your assets to _() $50,001-$100,000 C2 $10,000,001-$50 million C2 $1,000,000,601-$10 billion
be worth? @ $100,001-$500,000 C2 $50,000,001-$100 million Ci $10,000,000,001-$50 billion

C2 $500,001-$1 million

(2 $100,000,001-$500 million

CU) More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

sgn Beto

For you

(2 $0-$50,000

() $50,001-$100,000
4 $100,001-$500,000
(2 $500,001-$1 million

C) $1,000,001-$10 million

Q) $10,000,001-$50 million
(2 $50,000,001-$100 million
CI $100,000,001-$500 million

C) $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
(2 More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to fila under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

{ request relief in accordance with the chapter of title 11, United Statas Code, specified in this petition.

{ understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x

x

 

Signature of Debtor 1
Executed on 06/01/2019

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

MM / DD /YYYY

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 6
Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:7 of 10

Oebtor 1 Arder M Reip Case number (7 moun),
First Name

Middle Namo Last Name

 

 

 

F tto if I, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
or your attorney, If You are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that I have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules fited with the petition is incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

   

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 7

 
Debtor 4 Arder M Reip

~“Middio Name

Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:8 of 10

Case number (7 mown)
Lest Name

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

SRE Te

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not fist a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case Is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

() No

Yes

Are you aware that bankruptcy fraud is a serlous crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

OQ No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wd No

QC) Yes. Name of Person
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. !
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if 1 do not properly handle the case.

x Copia. x

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 06/01/201 if Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone (912) 320-7101 Contact phone
Call phone Cell phone
Email address lowcountry31313@gmail.com Email address

 

 

 

 

 

   

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:04:98 ¢ippge:9 of 10

June 1, 2019
2019 JUN -3 AM 9: Ob

CREDITOR MAILING MATRIX

| WS, BANKRUPTCY COURT
(CREDITOR NAME AND MAILING ADDRESS ONLY) SAVANNAH. GA-
Name

 

Wells Fargo Home Mortgage
Attn: Bankruptcy Dept

PO Box 10335

Des Moines, IA 50306

Nationstar Mortgage LLC
Attn: Bankruptcy Dept
PO Box 630267

Irving, TX 75063-0116

Suntrust Mortgage Inc

Bankruptcy Department RV W 3034
PO Box 27767

Richmond, VA 23261

PHH Mortgage

Attn: Bankruptcy Dept

PO Box 5452

Mt Laurel, NJ 08054-5452

Kondaur Capital Corporation
Attn: Bankruptcy Dept

333 South Anita Dr, Suite 400
Orange, CA 92868

 
6/1/2019 FedEx Ship Manager - Print Your Label(s)
Case:19-40747-EJC Doc#:1 Filed:06/03/19 Entered:06/03/19 10:02:38 Page:10 of 10
=

 

 

 

 

 

3 =e Sls wv BO
QQ & =Pe, omc Bes a2
=== ¢ =| 2b RZ bs 8 22
— a _——4 a5
Se = =| §5 oF Es & S2
a rp) wn =| §2 Co «Fe S
a S Ee + oan Q
— a gs) Gg Tee: =
———— ae =e ee
[roger eer eneerre aw ctl Ww — wa RS
———— wo = = co x
—————— o =| 25 > =
——— See oO
Ee)
ee SS A= a -< 2 SS2
—— 00) === Qa |g 285
——=—— 22, Saree O |2 885
ee i —— & m eel
= ieee 263) === 5 |B #ge
[SSS SS eu se ak ST ec
Ria See ——— a
————————— a) @ ww r
—————— On ito =
<-7 35> ae
3191019010701uy 565 J1/D6EC23AD

After printing this label:
1. Use the 'Print’ button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.
3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
additional billing charges, along with the cancellation of your FedEx account number.

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
FedEx Service Guide.

https://www.fedex.com/shipping/shipAction.handle?method=doContinue
